[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
This is a summary process action in which the plaintiff, Bruce Baratz, seeks possession of a dwelling unit occupied by the defendants based on nonpayment of rent. The parties appeared on Thursday, June 15, 2000 for a hearing. Neither party called witnesses, but both entered into evidence certain documents for the Court's consideration. After hearing the arguments of the parties and after reviewing the documents submitted, the CT Page 7409 Court finds that the plaintiff lessor has established the elements of its complaint and finds in favor of the plaintiff.
The Court finds that the parties had a written lease concerning the premises at 44 Franklin Street, Apartment 6, New London, CT. The lease was signed by the parties on December 16, 1999. The lease was month-to-month and clearly required payment of rent of $450 payable on the first of each month. A Notice to Quit for nonpayment of rent was served on the defendants May 11, 2000 to vacate the premises on or before May 17, 2000 and the Complaint was filed on May 19, 2000. The defendants continue in possession of the premises.
The defendants claim that May's rent was offered on May 11, 2000, the date the Notice to Quit was served. In defense, the defendants point to their habit of paying rent late, that is, in the middle of the month. Although the plaintiff landlord may have accepted late payments of rent from the defendants in the past, there is no dispute that rent for May was not paid within the applicable 9 day grace period established under Conn. Gen. Stat. § 47a-15a. The landlord plaintiff properly pursued a summary process action based on non-payment. The defendants readily admit that the May rent was not paid or offered until the day the Notice to Quit was served. As of June 15, 2000, the defendants had not paid use and occupancy for May or June, 2000.
In view of all the evidence, the Court finds the allegations of the Complaint to have been established and judgment for possession may enter for the plaintiff.
So Ordered, this 19th day of June, 2000.
Jongbloed, J.